Citation Nr: 1629519	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for pleurisy.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected back disability.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected back disability.

8.  Entitlement to service connection for headaches, to include as secondary to obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1987 to April 1990, May 2005 to July 2005, June 2007 to August 2007, August 2008 to November 2008, including combat service in Iraq.  He also served in the Oklahoma Air Force National Guard.  His decorations include the Air Force Outstanding Unit Award with "V" Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, a hearing was held before a decision review officer (DRO).  He testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  Following the hearing, the record was left open for 30 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claims.  The Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hearing loss, a right and left knee disorder, and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service. 

2.  The medical evidence clearly and unmistakably shows that the Veteran's obstructive sleep apnea pre-existed his second period of active service.

3.  The medical evidence does not clearly and unmistakably show that the Veteran's obstructive sleep apnea was not aggravated by such service.

4.  The Veteran's erectile dysfunction had its onset in service and has been recurrent since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A.  Tinnitus

The Veteran testified that his tinnitus had its onset in service as a result of exposure to acoustic trauma, and has continued to the present.  

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the Veteran reported recurrent tinnitus to the VA examiner.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the VA concedes that the Veteran was exposed to acoustic trauma during active service.  Therefore, the Veteran's claim turns on whether the nexus requirement is met. 

With respect to the third and final service-connection requirement, the record contains a September 2012 VA addendum opinion that is unfavorable to the Veteran's tinnitus claim.  That examiner relied heavily on the Veteran's denial of tinnitus during his post-deployment assessment.  However, the mere fact that the Veteran denied any symptoms of tinnitus at the time of his post-deployment assessment does not render his current complaints of such symptoms, persisting since service, inherently incredible.  To the contrary, tinnitus that is recurrent may by definition be intermittent and, thus, need not be constant to qualify as a disability for VA purposes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Furthermore, there is no other evidence of record that discredits the Veteran's testimony in this regard.  
The September 2012 VA examiner provided no reason for rejecting the Veteran's competent and credible report of symptoms in service and their recurrence thereafter.  Based on the foregoing, the Board finds this opinion is not probative with respect to whether the Veteran's tinnitus had its onset in service.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Moreover, because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of ongoing tinnitus since service.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  Given the above record, the Board finds that the evidence supports the finding that the Veteran's tinnitus had its onset in service and has continued since that time.  As such, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

B.  Sleep Apnea

The Veteran maintains that his sleep apnea, noted prior to his second period of active duty beginning in June 2007, was aggravated by his military service.  

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The evidence of record shows that the Veteran has been currently diagnosed with obstructive sleep apnea.  See September 2011 VA Examination Report. 

The Veteran testified that he was diagnosed with obstructive sleep apnea following a sleep study in 2004, before his second period of active duty.  See Jandreau.  Accordingly, VA cannot presume that, at service entry, the Veteran was sound with respect to his sleep apnea.  See 38 U.S.C.A. §§ 1111.

The Veteran testified that prior to his second period of active service his sleep apnea symptoms were mild.  He competently and credibly testified that his sleep apnea worsened during service in Iraq due to smoke and fumes from garbage burn pits.  See Board Hr. Tr. at 9.  In a statement received in February 2013, by a fellow service member, he reported that as the Veteran's roommate, he noticed a drastic change in the Veteran's breathing and that the Veteran's snoring became unbearable.  Overall, the Board finds that the Veteran and the fellow service member are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau.

The medical evidence does not clearly and unmistakably reflect that the condition was not aggravated by such service.  In November 2010 and June 2015 medical opinions, Dr. Cooper, opined that the Veteran's obstructive sleep apnea was aggravated by his service in Iraq.  Dr. Cooper explained that the fumes and smoke from open garbage burn pits resulted in chest pain and some dyspnea upon his return from Iraq.  Chest x-rays revealed a new granuloma formation on his lungs that were not present before his tours in Iraq.  Further, a repeat sleep study in February 2010 revealed severe sleep apnea, requiring a higher pressure on a CPAP machine.  

Ultimately, the evidence clearly and unmistakably shows that the Veteran's obstructive sleep apnea existed prior to service, but does not clearly and unmistakably show that it was not aggravated by service.  Indeed, the Veteran experienced an increased severity of sleep apnea symptoms during service.  Further, the post-service evidence establishes that he has continued to experience severe sleep apnea symptoms since service to the present time.  For these reasons, the Board finds that the relevant criteria are met, and that service connection is warranted.

C.  Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  Initially, the Board notes that erectile dysfunction is observable by lay persons.  See Jandreau.  Further, VA treatment records note the Veteran's use of Viagra, medication used to treat erectile dysfunction.  

The Veteran testified that his erectile dysfunction began in 2007 during active duty service and has been recurrent since that time.  See DRO Hr. Tr. at 23.  While there is no confirmation of any erectile dysfunction in his service treatment records, there is nothing in the record that contravenes the Veteran's assertions of the onset of erectile dysfunction concomitant with his service duties.  As such, the Board accepts the Veteran's credible account of in-service erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

While there is no medical nexus opinion of record, this is not fatal to the Veteran's claim.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Given the Veteran's competent and credible report that his erectile dysfunction had its onset in service and has continued since service, the Board finds that the evidence supports his claim of service connection.  As such, service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for erectile dysfunction is granted.


REMAND

The Veteran's claim for service connection for bilateral hearing loss was denied because the September 2012 audiometric test results showed that he did not meet the threshold minimum requirements for hearing loss disability under 38 C.F.R. § 3.385.  However, the Veteran testified that his bilateral hearing loss has worsened since his last VA examination in September 2012.  Accordingly, the Board finds a new examination is necessary to assess the current extent of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Regarding the claim for service connection for right and left knee disorders, the Veteran, in hearing testimony, contends that his right and left knee disorders had their onset in service, alternatively, is a result of his service-connected back disability or the result of his service in the Persian Gulf.  Service treatment records reflect complaints of bilateral knee pain following a March 1988 motor vehicle accident.  Further, the Veteran's ex-wife and fellow service-members submitted statements in November 2015 that corroborates the Veteran's report that his knees have continued to hurt since the March 1988 accident.  The Veteran testified that his knee symptoms worsened during his service in the Persian Gulf.  

Further, the Veteran asserts that he developed pleurisy as a result of his active duty service.  He testified at the DRO hearing that he continues to have chest pain monthly.  In his March 2009 National Guard treatment records, the Veteran complained of right side chest pain.  A chest x-ray revealed a granuloma formation on the Veteran's lungs, otherwise noted to be normal.  He was diagnosed with pleurisy and was instructed to return if symptoms did not improve.  

With regard to the need for a VA examination, the Board is particularly mindful that the Veteran served in the Persian Gulf during the Persian Gulf War.  This is significant because the Veteran previously underwent a VA examination September 2011, but the VA examiner found no diagnoses for a bilateral knee disorder or pleurisy.  The VA examiner did not address whether the Veteran's complaints represented undiagnosed illnesses, medically unexplained chronic multisymptom illnesses, or another qualifying chronic disability under 38 C.F.R. § 3.317.  

The Veteran seeks to service connection for a headache disorder, on the basis that the disability either had its onset in service, was aggravated by service, or was aggravated by the now service-connected sleep apnea disability.  The Veteran reported in his September 1986 entrance examination that he sustained a head injury as a result of "being knocked out in a fight" in 1984.  The Veteran testified that he has continued to have headaches following his March 1988 in-service motor vehicle accident.  The record does not contain a medical opinion as to whether his current headache disorder establishes that a pre-existing residual head injury was aggravated by his military service.  Therefore, the Board finds that a remand is required to obtain such an opinion.  38 U.S.C.A §§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, any relevant VA treatment records from the Muskogee VA Medical Center (VAMC), Tulsa VAMC and the Bonita Community Based Outpatient Clinic (CBOC) dated since May 2014 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.  

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral hearing loss, right and left knee disorders, and a headache disorder.  He should be provided an appropriate amount of time to submit this evidence.  

4.  After the above development has been completed, schedule a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss to determine whether he now meets the criteria for a hearing loss disability for VA purposes.  The examiner should then opine whether the current right ear and left ear hearing loss disability is at least as likely as not the result of service, to include the noise exposure therein.  

In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss.  

A rationale for all opinions expressed should be set forth in the examination report.  The claims file must be reviewed in conjunction with the examination.  

5.  After completing all development set forth above, arrange for the Veteran to undergo a VA examination to address the claimed right and left knee disorders and pleurisy.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  Is it at least as likely as not that any diagnosed disorder was caused or aggravated, at least in part, by his service-connected back disability?

In answering all questions (a) to (e), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  The examiner must acknowledge and discuss the Veteran's in-service March 1988 motor vehicle accident.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any headache disability found to be present.  

The claims folder should be made available and reviewed by the examiner.  The examiner must discuss any reports of recurrent symptoms since service and indicate whether it is at least as likely as not that any headache disability can be attributed to a known clinical diagnosis.  

If the examiner attributes any headache disability to a known clinical diagnosis, the examiner must state the likelihood that any such disability found to be present existed prior to service.  The examiner must acknowledge and discuss the Veteran's report of a head injury prior to service. 

If the examiner concludes that the disability found to be present existed prior to service, the examiner must indicate the likelihood that the disability worsened during service.  The examiner must acknowledge and discuss the Veteran's in-service March 1988 motor vehicle accident.  

If the examiner diagnoses a headache disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

If the examiner diagnoses a headache disability, the examiner must state the likelihood that any such disability found to be present was caused or aggravated, at least in part, by his service-connected sleep apnea.

In offering these impressions, the examiner must acknowledge and discuss his or her findings with any lay report of recurrent symptoms since service.  

The rationale for all opinions expressed should be set forth in a legible report. 

7.  After the above has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


